DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are respectfully reminded that they and other individuals, as set forth in 37 CFR 1.56, have a duty to bring to the attention of the Office any material prior art or other information cited or brought to their attention in any related foreign application. See MPEP 2001.06(a).
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question.  The individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.  See MPEP 2001.06(b).




Election/Restrictions
Applicant’s election without traverse of species X, figures 46-47 in the reply filed on 04/23/2021 is acknowledged.  Claim 20 is withdrawn.  The Office notes that claims 11, 15, 17, 18 are withdrawn as Applicant does not support the subject matter in Applicant’s elected species (i.e. stiffener, shunt).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant provides an insert, substrate, discrete magnets in claim 1.  First, Applicant has failed to provide as to the different of the insert and substrate as Applicant indicates they are the same element in Applicant’s original specification. Also, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Applicant provides an insert, substrate, discrete magnets in claim 1.  Applicant fails to provide the necessary elements of 4304, 4500, 4602, 4604, 4600, 4306 in combination with the discrete set of annular magnets of which Applicant describes are required to fix the elements.  Claims 2-10, 12-14, 16, 19 is/are rejected as being dependent on the above rejected claim(s).	
In claim 1, Applicant fails to provide the state of the device.  For example, Applicant provides that the second opening configured to facilitate the insertion of said insert as well as sized to accept.  Applicant fails to make clear as to whether the insert is actually included or not.  Applicant has also failed to provide a kit claim so Applicant must make clear that the compartment comprises the insert without method steps and configured language.  Claims 2-10, 12-14, 16, 19 is/are rejected as being dependent on the above rejected claim(s).  Claim 9 is also rejected for the same reasons above.
In claims 3 and 4, Applicant has failed to make clear as to which element comprises a zipper.  
Claim 5 recites the limitation "the bottom surface”.  There is insufficient antecedent basis for this limitation in the claim.

Potentially Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The Office notes that all of the above is required.  As for example, including all of 4304, 4500, 4602, 4604, 4600, 4306 in combination with the discrete set of annular magnets and the elements of claim 1.  Applicant should correct all other 112 issues and also not create new 112 issues (i.e. not create duplicate subject matter in the claims such as between newly written claim 1 with the dependent claim).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735